TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00129-CV


               Texas Department of Family and Protective Services, Appellant

                                                v.

                                   M. E. and B. E., Appellees




           FROM THE 433RD DISTRICT COURT OF COMAL COUNTY,
      NO. C2011-0351D, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING

                                           ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

March 11, 2013. By request to this Court dated March 11, 2013, Cindy Cummings requested an

extension of 30 days.

               Effective March 1, 2012, amendments to the Texas Rules of Appellate Procedure

adopted by Texas Supreme Court Miscellaneous Docket No. 12-9030 prohibit this Court from

granting extensions of over 10 days for the filing of reporters’ records in accelerated appeals,

including those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c).

Further, any extensions of time granted for the filing of the reporters’ records may not exceed 30

days cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Cindy Cummings is hereby

ordered to file the reporter’s record in this case on or before April 1, 2013. If the record is not

filed by that date, Cummings may be required to show cause why she should not be held in

contempt of court.
              It is ordered on March 20, 2013.



Before Chief Justice Jones, Justices Goodwin and Field